Calhoon, J.,
delivered the opinion of the court. We decline to consider any objections made to the action of the court below in permitting and refusing to permit the introduction of testimony, for the reason that the motion for a new trial does not. direct the attention of the court to tbe particular rulings.
In this ease the plaintiff, in his action to recover the statutory penalty for cutting trees, established clearly that he was in possession under color of title, claiming as owner, and this was. enough to sustain his action. But he further proved that his title was recognized and acknowledged by the actions of the de-. fendant himself. We do not hold that the defendant might not have successfully resisted by showing a perfect title in him self or outstanding. This he did not do, nor propose to do-.

Affirmed.